t c memo united_states tax_court karl gregg weatherly and jinny h s weatherly petitioners v commissioner of internal revenue respondent docket no filed date karl gregg weatherly and jinny h s weatherly pro sese amy b ulmer for respondent memorandum opinion morrison judge the respondent the irs determined a dollar_figure deficiency for petitioner karl gregg weatherly along with a dollar_figure addition_to_tax for failure_to_file timely under sec_6651 for and a joint dollar_figure deficiency for petitioners karl gregg weatherly and jinny h s weatherly for the weatherlys filed a petition for redetermination of karl weatherly’s deficiency and addition_to_tax and of their deficiency the irs has moved for penalties under sec_6673 this court has jurisdiction to make the requested redeterminations under sec_6213 and sec_6214 the issues for decision2 are whether karl weatherly failed to accurately include certain items of income for whether karl weatherly is entitled to a deduction for dollar_figure of expenses related to royalty income 1unless otherwise indicated all section references are to the internal_revenue_code code in effect in the years at issue and all rule references are to the tax_court rules_of_practice and procedure 2as described below the date on the notice_of_deficiency date is more than three years after the date date that karl weatherly submitted a document he called notice of affidavit statement in rebuttal to sec_6011 for year period ending date notice of affidavit that he claims is a tax_return more than three years after the date date that karl weatherly submitted a form_1040 u s individual_income_tax_return for more than three years after the date date that karl weatherly submitted a form_1040 for generally the time limit for the irs to assess tax and thus for the irs to issue a notice_of_deficiency is three years from the filing of the return unless certain exceptions apply sec_6501 untimeliness of the notice_of_deficiency is an affirmative defense 85_tc_535 the taxpayer must specifically plead it rule karl weatherly did not raise the question of timeliness in the pleadings or otherwise the weatherlys’ brief conceded that they had waived any timeliness defense by not pleading it whether karl weatherly is entitled to certain itemized_deductions for whether the weatherlys failed to include certain items of income for whether the weatherlys are entitled to a deduction for dollar_figure of expenses related to royalty income whether the weatherlys are entitled to a net-operating-loss carryforward as a deduction for whether karl weatherly is liable for the failure-to-file addition_to_tax for and whether the weatherlys are liable for a penalty under sec_6673 background the parties filed both a stipulation of facts and a supplemental stipulation of facts we adopt the stipulated facts petitioners karl gregg weatherly and jinny h s weatherly were married and lived in idaho at all relevant times karl weatherly is a professional photographer specializing in sports photography he received payments from companies who used his photos and these payments were reported by the payors on forms 1099-misc miscellaneous income jinny weatherly earned wage income as a dental assistant in on date jinny weatherly filed a form 1040ez income_tax return for single and joint filers with no dependents for tax_year in that tax_return she filed as a single_taxpayer and she elected the standard_deduction the only income she reported was dollar_figure of wages earned as a dental assistant also on date karl weatherly had a document entitled notice of affidavit statement in rebuttal to sec_6011 for year period ending date notice of affidavit notarized and sent to the irs in which he argued that he was not required to file an income_tax return or pay any income_tax on or around date karl weatherly hand-delivered his own late form_1040 to the irs office in boise idaho attached to the form_1040 were six forms 1099-misc three of the forms 1099-misc had been issued to him by payors the other three forms he prepared himself he marked these forms as corrected and indicated dollar_figure as the amount received the forms the payors issued reported dollar_figure of royalties from getty imagery dollar_figure of royalties from corbis corp and dollar_figure of royalties from index stock images on his form_1040 for karl weatherly reported income of dollar_figure of ordinary dividends this amount was also listed on a form 1099-div dividends and distributions an original of which karl weatherly attached to the form_1040 he reported no other income and claimed the standard_deduction also on or around date karl weatherly submitted a timely form_1040 for for himself along with eight forms 1099-misc for four of the forms 1099-misc were originals from payors weatherly prepared the other four forms 1099-misc himself he marked these forms corrected and entered the amounts as dollar_figure the forms the payors issued reported dollar_figure of royalties from getty imagery dollar_figure of royalties from corbis corp dollar_figure of royalties from index stock images and nonemployee compensation of dollar_figure from mountain stock photography film on the form_1040 submitted in date karl weatherly claimed married filing separate status reported no income and claimed no deductions on date the irs appeals_office issued a notice_of_determination sustaining levy and lien actions against karl weatherly to collect sec_6702 penalties related to the tax years and 3the notice_of_determination is not in the record but it is attached to the petition karl weatherly filed in docket no 13619-07l on date karl weatherly filed a petition in the tax_court in which he challenged the date notice_of_determination under sec_6330 and sec_6320 this case is at docket no 13619-07l on date after discussions with an irs agent the weatherlys filed form sec_1040 for and both returns claimed joint filing_status the returns were prepared by an accountant on the form_1040 submitted on date the weatherlys reported the following items of income and expense royalty income before expenses of dollar_figure ie the sum of dollar_figure dollar_figure and dollar_figure which is the sum of the royalty amounts reported on three forms 1099-misc jinny weatherly’s wages of dollar_figure and ordinary dividend income of dollar_figure among the deductions claimed were capital losses of dollar_figure expenses related to royalty income of dollar_figure which included dollar_figure in legal expenses and total itemized_deductions of dollar_figure which included a theft_loss deduction of dollar_figure on the form_1040 submitted on date the weatherlys reported that their only income item was royalty income before expenses of dollar_figure ie the sum of dollar_figure dollar_figure and dollar_figure the royalty amounts reported on three forms 1099-misc among the deductions claimed were capital losses of dollar_figure a business loss of dollar_figure the difference between dollar_figure in business income and dollar_figure in business_expenses expenses related to royalty income of dollar_figure which included dollar_figure in legal expenses a net-operating-loss carryforward of dollar_figure from and total itemized_deductions of dollar_figure which included a medical_expense_deduction of dollar_figure the various submissions the weatherlys made to the irs for the and tax years and the dates of the submissions are summarized below year jinny weatherly’s form 1040ez karl weatherly’s notice of affidavit karl weatherly’s form_1040 weatherlys’ form_1040 claiming joint filing_status date date date date --- --- date date on date the tax_court entered the following decision in docket no 13619-07l decision pursuant to the agreement of the parties in this case it is ordered and decided that the determinations set forth in the notice_of_determination concerning collection action s under sec_6320 and or sec_6330 issued to petitioner on date regarding petitioner’s liability for penalties under sec_6702 for the years through upon which this case is based are not sustained diane l kroupa signed judge entered aug page it is hereby stipulated that the court may enter the foregoing decision in this case it is further stipulated that respondent will abate the penalties assessed against petitioner for the years through under i r c on the basis that petitioner did not file frivolous returns for those periods within the meaning of sec_6702 donald l korb chief_counsel internal_revenue_service signed karl gregg weatherly by signed wesley f mcnamara on date the irs sent karl weatherly a notice_of_deficiency for tax_year and sent the weatherlys a notice_of_deficiency for tax_year the notice_of_deficiency for tax_year determined that karl weatherly-- not both weatherlys--received income of dollar_figure from ordinary dividends and dollar_figure from net royalties this net-royalties figure was computed by subtracting allowable royalty expenses of dollar_figure from gross-royalty income of dollar_figure the claimed dollar_figure deduction for legal expenses was disallowed income was then reduced by dollar_figure for capital losses dollar_figure for the standard_deduction and dollar_figure for the personal_exemption the resulting taxable_income was dollar_figure which yielded a tax_liability of dollar_figure at the married-filing-separate rate the deficiency was also dollar_figure because the date form_1040 reported zero tax_liability and no tax was paid a dollar_figure addition_to_tax of the amount owed was applied under sec_6651 for failure_to_file timely the notice_of_deficiency for tax_year determined that the weatherlys received income of dollar_figure from gross_receipts from nonemployee compensation and dollar_figure from net royalties this net-royalties figure was computed by subtracting allowable royalty expenses of dollar_figure from gross royalty income of dollar_figure the claimed dollar_figure deduction for legal expenses was disallowed taxable_income was then reduced by dollar_figure for allowable business_expenses reported on schedule c profit or loss from business dollar_figure in capital losses dollar_figure in allowable itemized_deductions and dollar_figure for the personal_exemption the claimed medical- expense deduction of dollar_figure was disallowed because it did not exceed the required threshold of of adjusted_gross_income the claimed net-operating-loss carryforward from was disallowed the resulting taxable_income was dollar_figure which yielded a tax_liability of dollar_figure at the joint filing rate the deficiency was also dollar_figure because the date form_1040 reported zero tax_liability and no tax was paid the weatherlys timely petitioned this court for redetermination of the deficiencies and the addition_to_tax discussion the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the irs’s determinations in the notice_of_deficiency are incorrect rule a 290_us_111 bronstein v commissioner t c ___ date under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the burden_of_proof rests on the irs as to that factual issue the weatherlys have not established their compliance with the requirements of sec_7491 they bear the burden_of_proof with respect to the deficiencies and addition_to_tax determined in the deficiency_notice see rule a inclusions in karl weatherly’s income for sec_61 provides that except as otherwise provided in this subtitle all income from whatever source derived is included in gross_income and is thus potentially taxable unless there is a specific exception in the code the concept of gross_income is to be broadly construed while statutory exceptions are to be narrowly construed 515_us_323 under the code both royalties and dividends are income sec_61 and karl weatherly conceded at trial that he had received the amounts indicated on the forms 1099-misc dollar_figure of royalties from getty imagery dollar_figure of royalties from corbis corp and dollar_figure of royalties from index stock images he also conceded that he had received the ordinary dividends of dollar_figure he reported on the form_1040 submitted in date he contends that the documents he submitted on date and date constitute valid returns and that therefore these documents must be presumed correct the date notice of affidavit denied that he had any_tax liability the date form_1040 reported that karl weatherly’s only income was dividend income of dollar_figure even if these documents were somehow considered to be valid returns their validity has no bearing on his tax_liability for a valid tax_return is not presumed to be correct we find that karl weatherly received the payments in question and although the payments constitute income subject_to tax the irs has conceded on brief that under community-property principles only half of the payments are includable in karl weatherly’s gross_income we hold that karl weatherly’s gross_income properly includes only half of the royalty and dividend income he received in karl weatherly’s entitlement to a deduction for dollar_figure of expenses related to royalty income on the form_1040 for they submitted on date the weatherlys claimed a deduction for dollar_figure of expenses related to royalty income this deduction included dollar_figure of legal expenses taxpayers who claim the standard_deduction may deduct ordinary and necessary business_expenses see sec_62 sec_162 legal expenses can qualify as ordinary and necessary business_expenses if they are related to the taxpayer’s business see 67_tc_694 the weatherlys’ brief conspicuously avoided the issue of the legal-expense deduction karl weatherly waived any argument that he is entitled to the legal-expense deduction see rule e in the notice_of_deficiency for which was issued to karl weatherly but not jinny weatherly the irs conceded that karl weatherly was entitled to a dollar_figure deduction for expenses related to royalty income for however because the royalty income is community_income karl weatherly may deduct only half of the allowable royalty expenses see 72_tc_340 we hold that karl weatherly is entitled to a dollar_figure deduction for expenses related to royalty income for itemized_deductions available to karl weatherly for on their date form_1040 for the weatherlys claimed itemized_deductions of dollar_figure which included a theft_loss deduction of dollar_figure the irs contends that karl weatherly can claim only the standard_deduction for and is therefore barred from benefiting from any itemized_deductions for that year we need not reach the merits of the irs’s contention because in his brief karl weatherly does not challenge the irs’s contention that he is limited to the standard_deduction see rule e we hold that karl weatherly is not entitled to any itemized_deductions for inclusions in the weatherlys’ income for as was true with respect to karl weatherly conceded at trial that he had received the amounts indicated on the forms 1099-misc he received from various payors these forms are in the record and the indicated amounts are dollar_figure of royalties from getty imagery dollar_figure of royalties from corbis corp and dollar_figure of royalties from index stock images he also conceded that he had received nonemployee compensation of dollar_figure from mountain stock photography film these amounts are reflected in the notice_of_deficiency for we find that the weatherlys received these payments and that they are includable in gross_income the weatherlys contend that karl weatherly’s form_1040 submitted on date constituted a valid_return and therefore the form_1040 must be presumed correct the date form_1040 reported that karl weatherly earned no income even if the form_1040 is considered a valid_return its validity has no bearing on the weatherlys’ tax_liability for a valid tax_return is not presumed to be correct the weatherlys’ entitlement to a deduction for dollar_figure of expenses related to royalty income on the form_1040 for they submitted on date the weatherlys claimed a dollar_figure deduction for expenses related to royalty income this deduction included dollar_figure of legal expenses legal expenses can qualify as ordinary and necessary business_expenses if they are paid_or_incurred in carrying on a taxpayer’s trade_or_business see levenson klein inc v commissioner t c pincite- in their brief the weatherlys conspicuously avoided the issue of the legal- expense deduction they waived any argument that they are entitled to the legal- expense deduction see rule e in the notice_of_deficiency for the irs conceded that the weatherlys are entitled to a dollar_figure deduction for expenses related to royalty income for we hold that the weatherlys are entitled to a dollar_figure deduction for expenses related to royalty income for the weatherlys’ net-operating-loss carryforward for the weatherlys’ form_1040 for claimed a theft-loss deduction of dollar_figure the form_1040 for claimed a net-operating-loss carryforward of dollar_figure from the net-operating-loss carryforward as computed on the form_1040 for would not exist without the theft-loss deduction as we explained above in part karl weatherly is not entitled to a theft-loss deduction for because the weatherlys’ brief failed to challenge the irs’s contention that he is limited to the standard_deduction for that year furthermore the weatherlys’ brief does not contend that they are entitled to a theft-loss deduction for or a net-operating-loss carryforward to resulting from the theft-loss deduction we hold that the weatherlys are not entitled to a net-operating-loss carryforward for see rule e karl weatherly’s liability for the failure-to-file addition_to_tax for sec_6651 imposes a monthly addition_to_tax of of the amount_required_to_be_shown_as_tax on a return up to a maximum of of that amount for as long as the taxpayer fails to file a required return thus if a taxpayer submits the return more than five months after the due_date for the return the taxpayer is subject_to the full addition_to_tax sec_7491 provides that the irs bears the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount the irs’s burden of production under sec_7491 is to produce evidence that imposing the relevant penalty or addition_to_tax is appropriate 118_tc_358 the taxpayer bears the burden of introducing evidence regarding reasonable_cause or a similar defense 116_tc_438 on date karl weatherly submitted the notice of affidavit on date karl weatherly submitted a form_1040 and on date the weatherlys filed a form_1040 claiming joint-filing status of these three submissions only the notice of affidavit was submitted to the irs in time to prevent the imposition of the full addition_to_tax the date form_1040 was submitted more than five months after the due_date for the tax_return the notice of affidavit could qualify as a valid tax_return thereby relieving karl weatherly of liability for the addition_to_tax only if it meets all four requirements of the test set forth in 82_tc_766 aff’d 793_f2d_139 6th cir see oman v commissioner t c memo slip op pincite explaining why the beard test determines whether a return was filed for the purpose of the addition_to_tax under sec_6651 in cases appealable to the court_of_appeals for the ninth circuit the four requirements are that the document must contain sufficient data to calculate the correct liability purport to be a return be an honest and reasonable attempt to follow the tax laws and be executed under penalty of perjury beard v commissioner t c pincite the notice of affidavit is a 40-page list of spurious pseudolegal arguments it does not contain sufficient data to calculate karl weatherly’s correct_tax liability for it does not purport to be a return and it is not an honest and reasonable attempt to follow the tax laws therefore the notice of affidavit fails the first second and third beard requirements it is not a valid_return 4weatherly argues that if not a return his notice of affidavit is a statement that suffices for purposes of the requirement that he file a return sec_6011 provides when required by regulations prescribed by the treasury secretary any person made liable for any_tax imposed by this title or with respect to the collection thereof shall make a return or statement according to the forms and regulations prescribed by the secretary sec_1_6011-1 income_tax regs provides in the absence of a prescribed form a statement made by a taxpayer disclosing his gross_income and the deductions therefrom may be accepted as a tentative_return and if filed within the prescribed time the statement so made will relieve the taxpayer from liability for the continued next karl weatherly argues that the proceeding in docket no 13619-07l established that he filed a valid_return for in that proceeding the parties ie karl weatherly and the irs stipulated that he did not file frivolous returns for and other years at most the stipulation means that the form_1040 was not a frivolous_return nothing suggests that it was the notice of affidavit that was the object of the irs’s attempt to impose the frivolous-return penalty the notice of affidavit does not even purport to be a return which is a necessary condition for it to be a frivolous_return sec_6702 imposing penalty on a person who files what purports to be a return of the tax imposed by this title since it does not purport to be a return it is not a frivolous_return it is also not a valid_return see beard v commissioner t c pincite the document must purport to be a return even if the form_1040 were a valid_return this would not help karl weatherly he was required to file a valid_return by date he did not submit the form_1040 until date which was after his liability for the continued addition_to_tax imposed for the delinquent filing of the return provided that without unnecessary delay such a tentative_return is supplemented by a return made on the proper form the notice of affidavit does not disclose karl weatherly’s gross_income and deductions from which the irs could have calculated karl weatherly’s income_tax_liability sec_6651 addition_to_tax had reached it sec_25 maximum because the stipulation does not assist karl weatherly in demonstrating that he filed a timely return we need not address the irs’s arguments that the prior proceeding is not entitled to issue-preclusion effect because it was settled rather than litigated that the stipulation should be disregarded because it is contrary to the record that the elements for establishing that a return is not frivolous are different from the elements for establishing that a return is a valid_return or that a stipulation is not binding in another case the irs satisfied its burden of production under sec_7491 it introduced its administrative records showing that karl weatherly did not file any returns for the five-month period starting date it introduced a copy of the notice of affidavit that we have determined was not a valid_return accordingly karl weatherly was required to introduce evidence to prove that his failure_to_file a valid_return was due to reasonable_cause and not due to willful neglect see sec_6651 rule a karl weatherly did not argue that his failure_to_file a valid_return was due to reasonable_cause and he presented no credible_evidence on the issue accordingly we hold that karl weatherly is liable for the addition_to_tax under sec_6651 penalty under sec_6673 sec_6673 authorizes the tax_court to require a taxpayer to pay the united_states a penalty of up to dollar_figure for taking frivolous or groundless positions in a tax_court proceeding or for instituting or maintaining a proceeding primarily for delay a position is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir taxpayers need not have actual knowledge that their claims are frivolous in order to be liable for the penalty see 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivolous the weatherlys’ arguments that they are entitled to deductions for legal expenses for and a theft-loss deduction for and a net- operating-loss-carryforward deduction for were advanced by karl weatherly’s testimony we did not reach the question whether his testimony was sufficient to secure the deductions because the weatherlys abandoned their claims on brief nonetheless their initial claims were not frivolous we do not want to discourage taxpayers from litigating colorable claims moreover we note that while the arguments karl weatherly made in his notice of affidavit were frivolous the weatherlys did not pursue any of those arguments in their briefs or testimony to this court thus we decline to impose a penalty however we emphasize to the weatherlys that they should expect to be penalized if they make frivolous and groundless arguments in the future in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
